Citation Nr: 1536498	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a respiratory disorder.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran joined the United States Army Reserve in December 1989; he served an initial period of active duty for training (ACDUTRA) from June 11, 1990 to August 10, 1990, as well as another period of ACDUTRA from July 16, 1991 to September 20, 1991.  He subsequently joined the Regular Army and served on active from February 1994 to September 2000, when he was discharged due to a low back disability.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that, in part, denied the Veteran's claim of entitlement to service connection for a lung condition described as chronic coughing due to smoke inhalation.  


FINDING OF FACT

The Veteran's current respiratory pathology is not shown to be related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).

The duty to notify was satisfied by a letter sent in January 2010 which addressed all of the notice elements, as well as in another letter sent in September 2011.  The claim was also readjudicated in the statement of the case issued in December 2012.  Thus, the Veteran has been provided adequate notice with regard to the service connection claim.  The Veteran was provided with the relevant information in the January 2010 letter and in the September 2011 letter.  

The duty to assist was also met in this case.  The Veteran's service medical treatment records are included in the evidence of record.  His VA medical treatment records have also been obtained and associated with the file.  An adequate VA examination was conducted in September 2011.  38 C.F.R. § 3.159(c)(4).  The VA examination was conducted by a health care professional and that the associated report reflects review of the Veteran's prior medical history and records.  The VA examination report included an etiologic opinion and demonstrated objective evaluations.  The Board finds that the examination was sufficiently detailed with recorded history and clinical findings.  

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including bronchiectasis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Veteran contends that he was treated in service for a lung disorder manifested by chronic coughing, that he continues to have respiratory symptoms, and that his current lung-related pathology is etiologically related to the smoke inhalation he experienced during his military service.  The Veteran maintains that he developed a chronic cough in service in 1994, when he was assigned to fight forest fires in Idaho.  He further maintains that he developed pneumonia in December 1994, as a result and that he continues with chronic respiratory problems to the present day.  

Review of the Veteran's service personnel records reveals that he participated in the Coral Creek firefighting effort in the Payette National Forest in Idaho from August 11, 1994 to September 8, 1994.  

Review of the Veteran's service medical treatment records reveals that he sought treatment for complaints of burning in the throat and tightness in the chest after fighting a brush fire in June 1994.  He reported that he had been exposed to smoke and heat.  On physical examination, there was no blackening or soot in the oropharynx and the Veteran did not have any wheezes or rales.  Radiographic examination of his chest was unremarkable.  In December 1994, the Veteran was found to have fluid in his lungs and he was assessed with early pneumonia.  There was radiographic evidence of a right lower lobe infiltrate.  The Veteran was treated with antibiotics and he was seen for follow-up on January 20, 1995, when he reported that he was feeling better and that his coughing had decreased.  There are no subsequent treatment records relating to the pneumonia.  In an April 1995 report of medical history, the Veteran reported that he was in excellent health.  He denied experiencing shortness of breath, a chronic cough, asthma and tuberculosis.  The associated report of physical examination lists the clinical evaluation of the Veteran's chest and lungs as normal.  The April 1995 chest x-ray was normal.  In January 2000, the Veteran was given a clinical assessment of viral syndrome.  At that time, his lungs were clear to auscultation, bilaterally.  He did not have a sore throat or cough.  In June 2000, the Veteran was given a Medical Evaluation Board.  The associated report of medical history indicates that the Veteran reported shortness of breath and blood in his sputum or when coughing.  However, he denied having a chronic cough and tobacco use.  The June 2000 report of medical examination, the Veteran's lungs and chest were found to be clinically normal.  A June 2000 chest x-ray was within normal limits.  

Post-service, the Veteran was seen as a new patient at a VA facility in February 2004.  During the review of systems, the Veteran denied having a cough, wheeze, dyspnea, hemoptysis, and/or a productive cough.  On physical examination, his lungs were clear to auscultation.  During a psychiatric consultation accomplished in April 2004, the Veteran recalled fighting forest fires in Idaho and wondered if ash exposure contributed to his sinus problems; he did not mention any problem with a chronic cough.  An August 2004 primary care clinic note indicates that the Veteran denied experiencing any chest pain, dyspnea, or dyspnea on exertion, as well as any cough, hemoptysis, wheeze, or dyspnea during the review of systems.  On physical examination, his lungs were clear to auscultation.  Subsequent clinic visits in March 2010, July 2010, December 2010, January 2012, August 2012, and November 2012, reflect similar notations and findings.  The Veteran was prescribed an inhaler in September 2011, after pulmonary function testing revealed mild obstruction with response to bronchodilator.  Diagnoses of asthma and chronic obstructive pulmonary disease (COPD), with bronchospasm, were offered for consideration; the Veteran's subsequent treatment records do not include any such diagnosis.

The Veteran underwent a VA medical examination in September 2011; the examiner reviewed the Veteran's claims file and VA medical treatment records.  The Veteran complained of constant sinus pressure, wheezing, and shortness of breath with activity that he said started after he was treated for pneumonia in service.  He said that these symptoms never resolved and that he did not seek treatment for them.  The Veteran also stated that the symptoms got worse in 1998, but he denied any further treatment.  The Veteran said that he had not seen any outside provider since his service separation.  On physical examination, the Veteran's lungs were clear to auscultation and percussion.  There was no wheezing or other adventitious sounds.  The examiner noted the pulmonary function test results that recommended consideration of asthma and COPD, with bronchospasm, and opined that these were "less likely than not" related to the Veteran's active military service.  In support of this opinion, the examiner noted that the Veteran did not have any diagnosis on his VA current active problem list involving a chronic cough or respiratory condition and that the Veteran's primary care provider notes specifically stated there was no cough on multiple occasions.  The examiner also noted that the Veteran's service medical treatment records did not show any diagnosis of a chronic respiratory condition and that the Veteran had been treated in service for upper respiratory infections, flu-like conditions, and pneumonia without any sequelae.  The examiner further noted that the Veteran's separation examination was negative for any pulmonary disorder.

The foregoing evidence shows that the Veteran was exposed to smoke from fires in service, that he experienced upper respiratory infections, flu-like conditions, and pneumonia in service and that there were no complications or sequelae present at the time of his service discharge.  The evidence of record reflects that there was no radiographic evidence of any pulmonary disorder in service.  In addition, there is no clinical evidence of a diagnosis of bronchiectasis within a year of the Veteran's discharge from the Army in September 2000.  Furthermore, there is no probative medical opinion of record that indicates any earlier existence of a chronic respiratory disorder, or that any current lung pathology is related to any incident of service.  

A veteran's lay statements may be competent evidence to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran's statements are competent evidence that he experienced shortness of breath and a chronic cough ever since service, his statements are not competent evidence to determine when asthma or COPD, with bronchospasm, was initially present or that there is an etiologic relationship between any incident of service and any current lung disorder as this is in the realm of medical expertise; pulmonary function testing, radiographic examination, and a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The VA examiner in September 2011, considered the Veteran's statements in conjunction with the evidence of record and the clinical evaluation and found that the Veteran's current respiratory disorder was not related to the Veteran's military service. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection and that service connection for a respiratory disorder is not warranted.  Because the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


